LOAN AGREEMENT THIS LOAN AGREEMENT, dated February 27, 2009, made in Zurich, Switzerland by and between: Party A Helvetic Capital Ventures AG, a limited liability company registered in Switzerland, with its registered address at Sihlamtsstrasse 5 in CH-8002 Ziirich, Switzerland, Legal Representative: Dr. Urs Felder (President) Party B Phoenix Energy Resource Corporation (formerly Exotacar Inc.), a publicly listed company incorporated in Nevada located at 1001 Bayhill Drive, 2nd Floor Suite 200, San Bruno CA 94066. Legal representative: Rene Soullier (President) RECITALS WHEREAS, Party B desires to receive funding for business development and operational costs; and Party A desires to provide Party B with a loan. Party A and Party B enter into this Loan Agreement (this "Agreement") on the principle of equality and mutual benefit. ARTICLE I AMOUNT AND TERM OF LOAN 1.1 Party A agrees, subject to the terms and conditions of this Agreement, to extend a loan to Party B (the "Loan"). The amount of the Loan shall be USD 35,000. The interest rate is according to and subject of change due to Swiss Federal Tax legislation and practice. In case of a change of the interest rate by the Swiss Federal Tax Authority the parties agree to take the actual yearly published interest rate without any further written additional agreement. For the year 2009 the interest rate is 4%. The interest is due at the end of each calendar year and has to be paid from Party B without notice of Party A. 1.2. The term of the Loan shall be three years, commencing from the execution date, that is, from February 27, 2009 until February 26, 2012. 1.3. Party B shall repay the Loan in full at the latest on the expiration of the term thereof Repayment shall be in fowl of either cash or shares as per agreement between Party A and Party B. Share price shall be market price minus 15%. ARTICLE II METHOD OF
